Citation Nr: 1715265	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO. 11-33 664	)	DATE  May 5, 2017
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 

(The issue of eligibility for service-disabled veterans insurance under Title 38, U.S.C. 1992(a), to include entitlement to waiver of premiums will be addressed in a separate Board decision)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1976 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the RO in Winston-Salem, North Carolina.

The Board notes that the Veteran has perfected additional appeals addressing multiple issues. Those matters will be addressed after he is afforded an opportunity to attend a Board hearing as requested. 

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case addressing his service-connected hearing loss and he specified that he wished to have the claim remanded to the RO for initial consideration of this evidence. This request will be addressed after he afforded the requested Board hearing. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing on the VA Form 9 received in December 2011. A hearing was scheduled for December 1, 2016, at his local RO in Winston-Salem, North Carolina. On November 4, 2016, prior to the date scheduled for the hearing, the Veteran submitted a pre-printed form sent to him by the RO. He selected the option to decline the videoconference hearing and to wait until a future visit from a member of the Board. 

An appellant may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier. 38 CFR 20.702 (c)(1) (2016). 

As the Veteran acted in a timely manner with respect to his request to be rescheduled, the Board finds that remand is appropriate so that the RO can schedule a Board hearing to be conducted at the RO (Travel Board hearing). 

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in accordance with the docket number of this appeal. The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


